Citation Nr: 0016649	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Disagreement with the initial rating for the service-
connected organic brain syndrome.  

2.  Disagreement with the initial rating for the service-
connected residuals of status post fracture of the left rib.  

3.  Disagreement with the initial rating for the service-
connected status post fracture inferior and bilateral left 
orbit zygoma.  

4.  Disagreement with the initial rating for the service-
connected status post septorhinoplasty and sinusitis.  

5.  Disagreement with the initial rating for the service-
connected bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to April 
1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating actions of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1992.  





FINDING OF FACT

On VA audiometric examination in December 1997, the veteran 
demonstrated Level I hearing acuity in each ear.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the veteran's service-connected bilateral hearing loss have 
not been met. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1 4.7, 4.10, 4.85, 4.8, 4.87 including 
Diagnostic Code 6100 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

On the most recent VA audiological evaluation in December 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
15
25
LEFT

20
20
25
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  

For VA purposes, impairment of auditory acuity contemplates 
the organic hearing loss for speech. 38 C.F.R. § 4.87 (1998).  
The examinations permit a standardization of methods and 
uniform conditions, so that the performance of each person 
can be compared with that of a person having normal hearing 
acuity.  The audiometric findings will provide an accurate 
basis upon which to evaluate the veteran's entitlement to 
disability compensation, as provided by 38 C.F.R. § 4.85.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 hertz (cycles 
per second).  Audiometric test results can be translated into 
a numeric designation ranging from level I to level XI to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  Both the previous and revised 
Schedules for Rating Disabilities establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids. 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87 including 
Diagnostic Codes 6100 to 6110.  

The Board notes that the criteria for evaluating diseases of 
the ear and other sense organs, to include disability from 
hearing loss, were amended effective on June 10, 1999.  
However, the new criteria do not change the analysis 
concerning the rating assignable for the service-connected 
bilateral hearing loss in this case.  

According to a report of a VA audiological examination 
performed in December 1997, the average puretone decibel 
losses were 16 in the right ear and 24 in the left ear.  The 
findings on this examination demonstrate the greatest degree 
of hearing loss shown by the evidence of record.  38 C.F.R. § 
4.87, Table VI provides for level I for that average puretone 
decibel loss of the right ear with a speech recognition 
ability of 92 percent and level I for that average puretone 
decibel loss of the left ear with a speech recognition 
ability of 96 percent.  

Considering these findings of level I hearing acuity in each 
ear, a compensable evaluation is not warranted. 38 C.F.R. §§ 
4.85, 4.87 including Diagnostic Code 6100.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as the 
United States Court of Appeals for Veterans Claims noted in 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted 
hereinabove, however, at no time during the appeal period, 
has the veteran demonstrated a level of impairment consistent 
with a compensable evaluation for his service-connected 
bilateral hearing loss.  

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claim for a compensable rating for 
service-connected bilateral hearing loss.  



ORDER

An increased rating for the service-connected bilateral high 
frequency hearing loss is denied.





REMAND

Service connection is in effect for organic brain syndrome 
with headaches, rated as 10 percent disabling under 
Diagnostic Codes 8045-9304.  Noncompensable ratings are in 
effect for residuals of a fracture of the left rib under 
Diagnostic Code 5297; residuals of a fracture of the inferior 
and bilateral left orbit zygoma under Diagnostic Code 9904; 
and, for status post septorhinoplasty and sinusitis under 
Diagnostic Code 6512.  The service medical records show that 
the disabilities are the result of traumatic injuries 
suffered by the veteran during an assault.  

The VA rating examinations were conducted in 1991.  VA 
outpatient records dated after those examinations show that 
the veteran has received treatment for chronic pain in the 
left rib and chest area and for chronic sinus complaints. 

The most recent VA neurological rating examination was 
conducted in December 1997.  It was noted that facial 
sensation was mildly reduced in the first and second 
divisions of the trigeminal nerve on the left but was normal 
in the third division on the left and all divisions on the 
right.  It was indicated that the face and palate were 
symmetric.  The tongue was noted to be midline and moved well 
to both sides.  The examiner noted radiographic evidence of 
significant facial trauma.

Since the issuance of the January 1999 supplemental statement 
of the case, two additional VA examinations regarding the 
veteran's service-connected organic brain syndrome were 
conducted.  In March 1999, the examiner noted that history of 
head trauma following an assault during service in 1989.  The 
current complaints were of chronic daily headache and memory 
loss.  It was noted that an MRI scan of the head done in May 
1998 was within normal limits.  The report of the MRI scan is 
not contained in the claims file.  The diagnosis was that of 
post-traumatic headache disorder, perhaps exacerbated by 
depression and post-traumatic stress.  

The veteran was examined by a psychologist is September 1999.  
The March 1999 VA compensation examination was noted that the 
records reviewed included a May 1998 neuropsychological 
report, which is not contained in the claims file.  The 
examiner concluded that the veteran did not show a diagnosis 
of multi-infarct dementia associated with the service-
connected brain trauma.  

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service connection 
has been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  

The RO should obtain and associate with the claims file the 
reports of the May 1998 VA neuropsychiatric examination and 
MRI scan of the head.  The RO should also obtain all current 
private and VA treatment records pertaining to the veteran's 
service-connected disabilities.  Thereafter, the veteran 
should be afforded additional VA examinations to determine 
the current severity of the service-connected disabilities.  

A noncompensable rating has been assigned for the disability 
due to the veteran's service connected residuals left rib 
injury, under 38 C.F.R. § 4.71a, Diagnostic Code 5297.  
Diagnostic Code 5297 provides that the removal of one rib, or 
the resection of two or more ribs without regeneration 
warrants a 10 percent evaluation.  

While the record does not indicate that the veteran has 
undergone rib removal, the RO must consider functional 
impairment and effects of painful motion.  38 C.F.R. §§ 4.40, 
4.45.  In this case, although the veteran retains all his 
ribs, there is evidence of complaints of pain.  The Board 
notes that any examination of musculoskeletal disability done 
for rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and clinical findings 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the criteria for the evaluation of the 
veteran's service-connected sinusitis changed, effective on 
October 7, 1996, during the pendency of the appeal.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the RO should give consideration to both 
versions of Diagnostic Code 6512 to determine which version 
is most favorable to the veteran.  

In a January 1999 rating action, service connection was 
denied for headaches.  On the January 2000 VA Form 646, the 
veteran's representative listed the issue of service 
connection for headaches.  In the May 2000 Informal Hearing 
Presentation, the veteran' representative argued that the 
January 2000 VA Form 646 should be considered as a notice of 
disagreement and the issue should be referred to the RO.  As 
such, the RO is now required to send the veteran a statement 
of the case as to this issue in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service connected 
organic brain syndrome, residuals of a 
left rib fracture, residuals of a 
fracture of the inferior and bilateral 
left orbit zygoma, and status post 
septorhinoplasty and sinusitis since 
September October 1995.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request and all VA treatment 
records, which have not been previously 
secured.  In particular, the RO should 
obtain copies of the reports of a 
neuropyschiatric examination and a MRI 
brain scan, both conducted in May 1998.  
All records obtained must be associated 
with the claims file.

2.  The veteran should be afforded VA 
examinations to determine the current 
severity of the service-connected organic 
brain syndrome, residuals of the fracture 
of the inferior and bilateral left orbit 
zygoma, status post septorhinoplasty and 
sinusitis and status post fracture of the 
left rib.  All indicated tests, including 
X-ray studies and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by each examiner prior to the 
requested study.  Detailed clinical 
findings in terms of the Rating Schedule 
should recorded in order to facilitate 
rating of the service-connected 
disabilities.  All full medical history 
should be elicited from the veteran and 
recorded for the purpose of review.  

3.  The RO should take appropriate steps 
in order to issue the veteran and his 
representative a statement of the case 
regarding the issue of service connection 
for headaches which was denied by the RO 
in January 1999.  The veteran and his 
representative should be advised of the 
requirements for perfecting an appeal and 
provided the opportunity to do so.  Then, 
the RO should respond accordingly.

4.  After undertaking any necessary 
development, the RO should readjudicate 
the veteran's claims for increase.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
action until he is further informed, but he may furnish 
additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



